EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maegen Stokes on 6/1/21.

The application has been amended as follows: 
Cancel claim 14; and
Amend claim 1, 22, and 28 as follows:
1.	A method of presenting messages to a user, the method comprising: 
receiving, by an external computing device over a network, physiological data comprising physiological characteristics relating to sleeping patterns of the user while the user sleeps, generated by one or more physiological sensors arranged on a protrusion of a backside of a biometric monitoring device worn by the user such that the one or more physiological sensors contact the user's skin with more force than remaining portions of the biometric monitoring device; 
identifying, by the external computing device, a set of messages based on the physiological characteristics relating to sleeping patterns of the user, wherein each message in the set of messages comprises content associated with sleep of the user; 
determining, by at least one software module of the external computing device and executed by a processor and applying at least one algorithm using a runtime multiplier, a set of scores for the set of messages, wherein each score from the set of scores is associated with a message from the set of messages and wherein each score from the set of scores is indicative of whether a respective message should be presented to the user; 
identifying, by the external computing device, a first message from the set of messages based on the set of scores; 

determining, by the external computing device, that an interaction of the user with the GUI is received, the interaction including feedback from the user in response to 
automatically updating, by the least one software module of the external computing device, a first set of penalties associated with the first message in response to causing the first Page 2 of 12Appl. No. 15/684,705 Amdt. Dated May 24, 2021Reply to Office Action of November 23, 2020message to be presented, wherein at least one of the first set of penalties or the feedback for the first message decreases a first likelihood that the first message will be presented to the user again.

22.	An external computing device, comprising: 
a memory configured to store data; and 
a processor coupled to the memory, the processor configured to: 
receive, over a network, physiological data comprising physiological characteristics relating to sleeping patterns of the user while the user sleeps, generated by one or more physiological sensors arranged on a protrusion of a backside of a biometric monitoring device worn by the user such that the one or more physiological sensors contact the user's skin with more force than remaining portions of the biometric monitoring device; 
identify a set of messages based on the physiological characteristics relating to sleeping patterns of the user, wherein each message in the set of messages comprises content associated with sleep of the user; 
determine, by at least one software module executed by the processor and applying at least one algorithm using a runtime multiplier, a set of scores for the set of messages, wherein each score from the set of scores is associated with a message from the set of messages and wherein each score from the set of scores is indicative of whether a respective message should be presented to the user; 
identify a first message from a set of messages based on the set of scores; 

determine that an interaction of the user with the GUI is received, the interaction including Page 5 of 12Appl. No. 15/684,705Amdt. Dated May 24, 2021 Reply to Office Action of November 23, 2020feedback from the user in response to 
automatically update, by the at least one software module, a first set of penalties associated with the first message in response to causing the first message to be presented, wherein at least one of the first set of penalties or the feedback decreases a first likelihood that the first message will be presented to the user again.

28.	A non-transitory computer readable storage medium comprising instructions that, when executed by a processor, cause the processor to perform Page 6 of 12Appl. No. 15/684,705Amdt. Dated May 24, 2021Reply to Office Action of November 23, 2020operations comprising: 
receiving, over a network, physiological data comprising physiological characteristics relating to sleeping patterns of the user while the user sleeps, generated by one or more physiological sensors arranged on a protrusion of a backside of a biometric monitoring device worn by the user such that the one or more physiological sensors contact the user's skin with more force than remaining portions of the biometric monitoring devic
identifying a set of messages based on the physiological characteristics relating to sleeping patterns of the user, wherein each message in the set of messages comprises content associated with sleep of the user; 
determining, by at least one software module executed by the processor and applying at least one algorithm using a runtime multiplier, a set of scores for the set of messages, wherein each score from the set of scores is associated with a message from the set of messages and wherein each score from the set of scores is indicative of whether a respective message should be presented to the user; 
identifying a first message from a set of messages based on the set of scores; 
causing the first message to be presented via a graphical user interface (GUI) of a display of the biometric monitoring device of the user by communicating with the biometric monitoring device over the network; 
 of the user with the GUI is received, the interaction including feedback from the user in response to 
automatically updating, by the at least one software module, a first set of penalties associated with the first message in response to causing the first message to be presented, wherein at least one of the first set of penalties or the feedback decreases a first likelihood that the first message will be presented to the user again.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 and 15-28 are allowed.  Furthermore, the closest prior art (US 6,491,647 to Bridger) teach related devices for detecting physiological data (i.e., see Abstract; FIG. 2, showing and describing a device that utilizes sensors related to physiological characteristics including to monitor sleep quality, wherein the sensor contacts the user’s skin with more force than the remaining portions of the device (col. 1, lines 8-23; col. 3, lines 47-58; FIG. 2, showing the contact member protruding out and in contact with the user’s wrist and exerting a force against the user’s wrist).  Additionally, the closest prior art (US 2008/0306351 to Izumi and US 9,782,122 to Pulliam) also teach related system and methods of acquiring, measuring, monitoring, processing, and analyzing physiological signals related to sleep (i.e., see Izumi FIG. 5; see Pulliam FIG. 2).  However, the combination of elements, including the specific limitations directed to identifying, by the external computing device, a set of messages based on the physiological characteristics relating to sleeping patterns of the user, wherein each message in the set of messages comprises content associated with sleep of the user; determining, by at least one software module of the external computing device and executed by a processor and applying at least one algorithm using a runtime multiplier, a set of scores for the set of messages, wherein each score from the set of scores is associated with a message from the set of messages and wherein each score from the set of scores is indicative of whether a respective message should be presented to the user; identifying, by the external computing device, a first message from the set of messages based on the set of scores; causing, by the external computing device communicating with the biometric monitoring device over the network, the first message to be presented via a graphical user interface (GUI) of a display of the biometric monitoring device of the user; determining, by the external computing device, that an interaction 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST)  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715